


110 HR 3364 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3364
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Poe (for himself
			 and Mr. Chabot) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  parents of murdered children to continue to claim the deduction for the
		  personal exemption with respect to such child.
	
	
		1.Allowance of personal
			 exemption for murdered children
			(a)In
			 generalSubsection (f) of section 152 of the Internal Revenue
			 Code of 1986 (relating to other definitions and rules) is amended by
			 redesignating paragraph (7) as paragraph (8) and inserting after paragraph (6)
			 the following new paragraph:
				
					(7)Special rule for
				murdered children
						(A)In
				generalSolely for purposes of determining the deduction under
				section 151(c), a child of the taxpayer who is determined by law enforcement
				authorities to have been the victim of a homicide (as determined under State
				law) committed by someone other than the taxpayer—
							(i)shall be treated
				as meeting the requirement of subsection (c)(1)(B) with respect to the taxpayer
				for the applicable period, if such child had, for the taxable year which
				included the date of the death of such child, the same principal place of abode
				as the taxpayer for more than one-half of the portion of such year before the
				date of such death, and
							(ii)shall be treated
				as a qualifying relative of the taxpayer for the applicable period, if such
				child was (without regard to this paragraph) a qualifying relative of the
				taxpayer for the portion of the taxable year before the date of such
				death.
							(B)Applicable
				periodFor purposes of this paragraph, the term applicable
				period means, with respect to any child of the taxpayer, each taxable
				year of the taxpayer ending after the date of the death of such child and
				beginning before the earlier of—
							(i)the date which is
				5 years after the date of such death, or
							(ii)the date that
				such child would have attained the age of
				18.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to deaths in taxable years ending after the date of the enactment of this
			 Act.
			
